                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

POST MEDIA SYSTEMS LLC,                       )
                                              )
                          Plaintiff,          )
                                              )
             v.                               )         19 C 5538
                                              )
APPLE INC.                                    )
                                              )
                          Defendant.          )

                           MEMORANDUM OPINION

CHARLES P. KOCORAS, District Judge:

      Before the Court is Defendant Apple Inc.’s (“Apple”) motion to transfer venue

under 28 U.S.C. § 1404(a). For the following reasons, the Court will grant the motion.

                                  BACKGROUND

      The following facts are taken from the record and are undisputed unless

otherwise noted. Plaintiff Post Media Systems LLC (“Post”) is a corporation organized

under the laws of the State of Texas and maintains a place of business in Farmersville,

Texas. Apple is a California corporation headquartered in Cupertino, California.

      Post accuses Apple of infringing U.S. patent Nos. 7,069,310; 7,472,175;

8,725,832; and 8,959,181 (the “patents-in-suit”). These patents allegedly make up of

certain functionalities in the Apple Music web service. Specifically, Post accuses the

“Stations,” “Recently Played,” and “Get Apple Music Notifications” aspects of Apple

Music to infringe on the patents-in-suit. Apple’s management, primary research and
development, and marketing facilities are in Cupertino and Sunnyvale, which are in the

Northern District of California. Apple’s ties to this District are the same ties it has to

many other districts: retail stores are located here.

       Post filed this patent infringement suit against Apple on August 16, 2019. Apple

moves to transfer venue to the Northern District of California under 28 U.S.C.

§ 1404(a).

                                  LEGAL STANDARD

       In relevant part, 28 U.S.C. § 1404(a) states:

       For the convenience of the parties and witnesses, in the interest of justice,
       a district court may transfer any civil action to any other district or division
       where it might have been brought….

Transfer of venue under § 1404(a) is appropriate when “(1) venue was proper in the

transferor district, (2) venue and jurisdiction would be proper in the transferee district,

and (3) the transfer will serve the convenience of the parties and the witnesses, as well

as the interests of justice.” Cent. States Se. & Sw. Areas Pension Fund v. Mills Inv.,

LLC, 2011 WL 4901322, at *1 (N.D. Ill. 2011) (quoting First Nat’l Bank v. El Camino

Res., 447 F. Supp. 2d 902, 911 (N.D. Ill. 2006)). In ruling on a § 1404(a) motion, “the

Court considers the relevant factors in light of all the circumstances of the case, an

analysis that necessarily involves a large degree of subtlety and latitude,” Luera v.

Godinez, 2015 WL 1538613 (N.D. Ill. 2015), and is therefore “committed to the sound



                                              2
discretion of the trial judge.” Coffey v. Van Dorn Iron Works, 796 F.2d 217, 219 (7th

Cir. 1986).

                                     DISCUSSION

      The parties do not dispute the propriety of venue here or in the Northern District

of California. Therefore, the only issue present before the Court is whether transfer will

serve the interests of justice and the convenience of the parties and witnesses. In making

this assessment, the Court must address the private and public interests involved. Mills

Inv., 2011 WL 4901322, at *2; Cent. States, Se. & Sw. Areas Pension Fund v. Heid,

1994 WL 55696, at *2 (N.D. Ill. 1994).

I.    Convenience Factors and Private Interest

      In assessing the convenience of the parties, courts consider: “(1) the plaintiff’s

choice of forum, (2) the situs of the material events, (3) the relative ease of access to

sources of proof, (4) the convenience of the parties and (5) the convenience of the

witnesses.” Mills Inv., 2011 WL 4901322, at *2.

      A. Post’s Choice of Forum

      There is a strong presumption in favor of a plaintiff’s choice of forum if it is

where the plaintiff resides. Doe v. Lee, 2019 WL 247536, at *4 (N.D. Ill. 2019). Where

a plaintiff does not reside in his chosen forum, the deference owed his choice is

“substantially reduced.” Johnson v. United Airlines, Inc., 2013 WL 323404, at *5 (N.D.

Ill. 2013); see also C. Int’l, Inc. v. Turner Constr. Co., 2005 WL 2171178, at *1 (N.D.

                                            3
Ill. 2005) (“Where the plaintiff does not reside in the chosen forum, the plaintiff’s

choice of forum is still accorded some weight, but not as much as otherwise.”).

      Post is a Texas corporation with no links to Illinois. Its only member and

manager is Erik Stamell, who lives in Bloomfield Hills, Michigan. Apple is a California

corporation.   It allegedly designed and developed the infringing services at its

headquarters in Cupertino, California. None of the allegedly infringing systems are in

Illinois. And Illinois has no greater connection to the facts at issue than any other

district. Hanley v. Omarc, Inc., 6 F. Supp. 2d 770, 775 (N.D. Ill. 1998) (giving some,

but not all, deference to plaintiff’s choice of forum because Illinois lacked a connection

to the underlying case).

      Given these facts, the Court finds this factor weighs in favor of transfer. Contrary

to Post’s contention, the existence of Apple stores throughout Illinois cannot swing the

balance for this factor. Anchor Wall Sys., Inc. v. R & D Concrete Prods., Inc., 55 F.

Supp. 2d 871, 874 (N.D. Ill. 1999) (“Sales alone are insufficient to establish a

substantial connection to the forum if the defendant’s goods are sold in many states.”).

      B. Situs of Material Events

      In patent cases, courts focus on the location of the infringer’s principal place of

business since these cases center on the infringer’s activities and documents. Body Sci.

LLC. v. Boston Sci. Corp., 846 F. Supp. 2d 980, 993 (N.D. Ill. 2012); Habitat Wallpaper

and Blinds, Inc. v. K.T. Scott Ltd. P’ship, 807 F. Supp. 470, 474 (N.D. Ill. 1992).

                                            4
Though this factor weighs against a plaintiff’s forum choice, it is not sufficient—on its

own—to override that choice. Abbott Labs. v. Church & Dwight, Inc., 2007 WL

3120007, at *3 (N.D. Ill. 2007) (“[A] defendant seeking to transfer venue to another

district cannot simply point to its principal place of business in another district and

prevail automatically. The Court must give appropriate weight to the plaintiff’s forum

choice.”). As noted, deference for a plaintiff’s choice of forum is diminished when a

plaintiff does not reside in the chosen forum. Johnson, 2013 WL 323404, at *5. That

deference is further diminished when the forum of choice is not the situs of material

events. More Cupcakes, LLC v. Lovemore LLC, 2009 WL 3152458, at *6 (N.D. Ill.

2009).

         Here, Post’s choice of forum is owed little deference because it does not reside

in Illinois, and Illinois has little connection to the litigation. In contrast, Apple is

headquartered in Cupertino, California. The sole inventor of the patents-in-suit appears

to reside in Los Angeles, California. And the original and previous assignee of the

patents-in-suit, is in Pasadena, California. The Court therefore finds this factor supports

transfer.

         C. Relative Ease of Access to Sources of Proof

         Apple next argues that the case should be transferred to California because a

significant portion of the employees who work and have worked on the allegedly

infringing functionalities are in the Northern District of California. Documents relating

                                             5
to predecessor technologies are in California. However, Apple concedes that some

documents are in London, England, which makes them marginally less accessible from

the Northern District of California compared to Illinois.

         “In this day and age, transferring documents from one district to another is

commonplace and, given the widespread use of digital imaging in big-case litigation, is

no more costly than transferring them across town.” Rabbit Tanaka Corp. USA v.

Paradies Shops, Inc., 598 F. Supp. 2d 836, 840 (N.D. Ill. 2009). Nevertheless, the

documents are not the only consideration at issue here. The Court notes that the

infringing systems and its developers are also located in California, which leads us to

conclude that this factor also weighs in favor of transfer. See Leuders v. 3M Co., 2008

WL 2705444, at *3 (N.D. Ill. 2008) (“When documents are easily transferable, access

to proof is a neutral factor.”).

         D. Convenience of the Parties

         “In evaluating the convenience of the parties, the Court considers the parties’

residences and their ability to bear the expense of litigating in each forum.” McCain

Foods Ltd. v. J.R. Simplot Co., 2017 WL 3432669, at *4 (N.D. Ill. 2017). A case should

not be transferred, however, where doing so would shift the inconvenience from one

party to another. Sage Prods., Inc. v. Devon Indus., Inc., 148 F.R.D. 213, 216 (N.D. Ill.

1993).



                                            6
       The Court also considers the necessity of travel for each party in this analysis.

Body Sci., 846 F. Supp. 2d at 997. “[W]here Plaintiff must travel regardless of whether

this [C]ourt transfers venue, but Defendants must travel only if the case proceeds in

Illinois, [the convenience of parties] factor weighs in favor of transfer.” Id.

       Apple is headquartered in the Northern District of California and largely

designed, developed, and managed the allegedly infringing functionalities there. It

would not incur much expense to travel to the Northern District of California as

compared to the cost it would incur traveling to Chicago. On the other hand, Post

contends that flights from Dallas to California are two hours longer than flights from

California to Chicago. It also argues that the cost of flying from Dallas to Chicago is

less than that of Dallas to California or California to Chicago. Thus, Post would incur

more cost in traveling to California than it would to Chicago. Notwithstanding Post’s

contentions, the fact that Apple need only travel if we deny transfer while Post must

travel regardless of our decision swings this factor in favor of transfer.

       E. Convenience of the Witnesses

       Convenience of witnesses is “often viewed as the most important factor in the

transfer balance.” Brandon Apparel Grp., Inc. v. Quitman Mfg. Col., 42 F. Supp. 2d

821, 834 (N.D. Ill. 1999) (citation omitted). The Court gives less weight to the

convenience of party witnesses because we presume that they will appear at trial

voluntarily. See AL & PO Corp. v. Amer. Healthcare Capital, Inc., 2015 WL 738694,

                                            7
at *4 (N.D. Ill. 2015) (“[T]he convenience of witnesses who are within a party’s control,

such as a party’s employees, is far less important than the convenience of non-party

witnesses.”); Bullard v. Burlington N. Santa Fe Ry. Co., 2008 WL 4104355, at *4 (N.D.

Ill. 2008) (“Courts are less concerned about the burden that appearing at trial might

impose on witnesses who are either employees of parties or paid experts; it is presumed

that such witnesses will appear voluntarily.”).

       Apple has identified at least two non-party witnesses material to the case: Alan

Bartholomew, the sole named inventor of the patents-in-suit, and Trio Systems, LLC,

the original and previous assignee of the patents-in-suit. Apple further identified

several prior art witnesses that live in California. While Post correctly points out that

prior art witnesses rarely testify at trial, that is because most testimony is elicited from

named inventors of the patents-in-suit and expert witnesses. See PersonalWeb Techs,

LLC v. NEC Corp. of Am., Inc., 2013 U.S. Dist. LEXIS 46296 at *32–33 n.13 (E.D.

Tex. 2013). Since the named inventor and prior assignee of the patents-in-suit are both

in California and because Post has identified no witnesses who would be

inconvenienced by traveling to California, the Court believes this factor also supports

transfer.

II.    Justice Factors

       “The ‘interest of justice’ is a separate element of the transfer analysis that relates

to the efficient administration of the court system.” Research Automation, Inc. v.

                                             8
Schrader–Bridgeport Int’l, Inc., 626 F.3d 973, 978 (7th Cir. 2010). Courts consider

factors such as: “(1) how quickly the case will proceed to trial; (2) the court’s familiarity

with the applicable law; and (3) the relationship of the parties to and the desirability of

resolving the controversy in a particular community.” Mills Inv., 2011 WL 4901322,

at *2.

         Post primarily argues that transfer would not serve the interests of justice because

Post has two other suits with identical issues against separate defendants pending in this

District. Thus, Post contends that transfer would not serve judicial economy where

identical issues might be decided by different courts.

         But as the Court noted at a status hearing on December 17, 2019, those cases are

pending before other judges in this District, and this Court does “not know about other

cases and another defendant, Google.” 1:19-cv-05538, Dkt. # 35-2 at 3:1–16. Though

a motion to consolidate the other cases is pending before this Court, Post’s counsel

urged the Court to decide this motion to transfer before ruling on consolidation.

Counsel said that Post did not “believe that the consolidation should impact any

decision regarding the motion to transfer.” Id. at 3:2–7. The Court was candid in

notifying counsel that this motion is self-contained and will be decided separately from

any other pending cases. That two other cases with identical issues are pending in this

District is, therefore, of no consequence to our analysis.



                                              9
      A. Speed of Trial

      This District’s estimated patent case schedule provides for less than two years

from filing to trial. The average time for trial of patent cases in the Northern District

of California is over three years. This factor weighs against transfer.

      B. Court’s Familiarity with Applicable Law

       Patent infringement is a question of federal law, and both the Northern District

of California and this Court can equally resolve this case. See Body Sci., 846 F. Supp.

2d at 998 (finding that the transferring court and any transferee court were equally

equipped to handle patent the infringement case). This factor is neutral.

      C. Relationship of the Parties to the Community

      “Where an accused product is distributed and sold throughout the United States,

several states share an interest in redressing the alleged infringement.” Body Sci., 846

F. Supp. 2d at 998 (internal citations omitted). However, the forum where the alleged

infringing products were researched, developed, tested, marketed, and sold has a greater

interest than other forums where the products were sold. Id.

      While the product was distributed throughout the United States—and in

Illinois—the design, engineering, and marketing of the accused functionalities was

conducted by a company based in California. Thus, California has a greater interest in

resolving this dispute than other states where the product was sold because California

is the forum where the infringing products originated. This factor supports transfer.

                                           10
                                         * * *

       Combined, the interest of justice, the convenience to non-party witnesses,

California being the situs of material events, and the dispute’s ties to the Northern

District of California warrant transfer under § 1404(a).

                                    CONCLUSION

      For the reasons mentioned above, the Court grants Apple’s motion to transfer to

the Northern District of California. It is so ordered.


Dated: 02/20/2020
                                                 ________________________________
                                                 Charles P. Kocoras
                                                 United States District Judge




                                           11
